Exhibit 23.1 Consent of Independent Registered Public Accounting Firm Hecla Mining Company Coeur d’Alene, Idaho We hereby consent to the incorporation by reference in the Registration Statements on Form S-3 (No. 333-159966, 333-186861, 333-195246, and 333-201520) and Form S-8 (No. 333-96995, 333-60095, 333-169030, and 333-176364, and 333-195019) of Hecla Mining Company of our reports dated February 18, 2015, relating to the consolidated financial statements, and the effectiveness of Hecla Mining Company’s internal control over financial reporting , which appears in this Form 10-K. /S/ BDO USA, LLP Spokane, WA February 18, 2015
